 In the Matter of M. T. HEYWARD, M. B. HEYWARD, JOHN T. HEYWARD,AND DANIEL HEYWARD, DOING BUSINESS AS HEYWARD GRANITE COM-PANY; ROCKTON & RION RAILWAY; AND THE WINNSBORO GRANITECORPORATIONandAMERICAN FEDERATION OF LABOR, QUARRY WORKERSBRANCH, RION, SOUTH CAROLINAIn the Matter of THE WINNSBORO GRANITE CORPORATIONandAMERICANFEDERATION OF LABOR, QUARRY WORKERS BRANCH, RION, SOUTHCAROLINAIn the Matter of ROCKTON & RION RAILWAYandAMERICAN FEDERATIONOF LABOR, QUARRY WORKERS BRANCH, RION, SOUTH CAROLINAIn the Matter of H. G. PHILLIPS, DOING BUSINESS AS DAVIS GRANITECOMPANY, AND PHILLIPS GRANITE COMPANYandGRANITE CUTTERSINTERNATIONAL ASSOCIATION. OF AMERICA AND AMERICAN FEDERATIONOF LABOR, QUARRY WORKERS BRANCH, RION, SOUTH CAROLINACases Nos. C-779, C-730, C-731, and C-133f3, respectively.DecidedDecember 21, 1939Quarrying and Granite Processing Industries-Employer:nonapplicability ofAct to common carrier subject to RailwayLaborAct-Procedure:consolidationof complaints:allegations of unfair labor practices predicated upon interrelatedevents ; former proceeding:dismissal without prejudice of, involving identicalcharges, not a bar to determination onmerits-Interference,Restraint, andCoercion-Discrinmination:closing plants to discourage union activity-Reinstate-ment Ordered:special remedial order : discharged employees in event respondent,out of business at time of hearing, has since reentered or does in the futurereenter the same or a similar business in which discharged employees are qualifiedto work ; preferential list to be maintained by another respondent who offered toreinstate employees for whom work was available-BackPay:special remedialorder:awarded employees of employer out of business at time of hearing fromdate of reentry to date of offer of employment;awarded employees of otherrespondent from date of failure or refusal to reinstate to date of offer ofemployment.Mr. Warren WoodsandMr. Alex E. Wilson, Jr.,for the Board.Hemphill d Hemphill,byMr. John M. HemphillandMr. PaulHemphill,of Chester, S. C., for therespondents.Mr. Dick Hudson, Mr. G. Eugene Ivey,andMr. Irving S. Nathan,of Atlanta, Ga., andMr. Herbert Thatcher,ofWashington, D. C., forthe Granite Cutters and Quarry Workers.Mr. Eugene R. Thorrens,of counselto the Board.18 N. L.R. B., No. 73.542 HEYWARD GRANITE COMPANY543DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the AmericanFederation of Labor, Quarry Workers Branch, Rion, South Carolina,herein called the Quarry Workers, the National Labor RelationsBoard, herein called the Board, by Charles N. Feidelson, RegionalDirector for the Tenth Region (Atlanta, Georgia), issued its com-plaint dated May 2, 1938, against three respondents : (1) M. T. Hey-ward,M. B. Heyward, John T. Heyward, and Daniel Heyward,doing business as Heyward Granite Company, herein also called Hey-ward; (2) Rockton & Rion Railway; and (3) The WinnsboroGranite Corporation, alleging that the respondents had engaged inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.'Copiesof the complaint accompanied by notice of hearing were duly servedupon the respondents and the Quarry Workers.The complaint alleged in substance: (1) that on or about Novem-ber 18, 1937, the respondents locked out their employees and havefailed and refused to reopen their plant and reinstate them becausethey joined the Quarry Workers; (2) that on or about, and after,November 18, 1937, the respondents threatened to, and did, sendtheir orders to other plants to discourage their employees from form-ing a labor organization and engaging in other union activities; and(3) that by these acts, the respondents interfered with, restrained,and coerced said employees in the exercise of the rights guaranteedin Section 7 of the Act. On May 10, 1938, th6 respondents filedtheir answers denying, among other things, that they had engagedin the alleged unfair labor practices.Pursuant to notice a hearing was held in Columbia, South Carolina,on May 9, 10, and 11, 1938, before Gustaf B. Erickson, the TrialExaminer duly designated by the Board.On June 24, 1938, theTrial Examiner filed his Intermediate Report.He found that therespondents had engaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the Act., On July 5, 1938, therespondents filed exceptions to the Intermediate Report.Pursuantto notice, a hearing for the purpose of oral argument was held on1 By order dated April 30, 1938, theBoard had consolidated the cases against thesethree respondents. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 8, 1938, in Washington, D. C. On December 12, 1938,pursuant to Article II, Section 38 (d), of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, the Board or-dered that the hearing, including the testimony, evidence and exhibits,motions, and the rulings and Intermediate Report of the TrialExaminer be set aside and stricken from the record, that a new hear-ing be held, and that, the proceedings be remanded to the RegionalDirector for the purpose of conducting a new hearing.Upon charges and amended charges, subsequently filed by theQuarryWorkers and Granite Cutters International Association ofAmerica, herein called the Granite Cutters, the Board by its RegionalDirector for the Tenth Region issued its complaint, dated April 5,1939, against the respondents, H. G. Phillips, doing business as DavisGranite Company, and Phillips Granite Company, alleging that therespondents had engaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the Act. Copies of the complaintaccompanied by notice of hearing were duly served upon the re-spondents, the Quarry Workers, and the Granite Cutters.With respect to the unfair labor practices, the complaint againstH. G. Phillips and Phillips Granite Company alleged in substance :(1) that on or about November 18, 1937, H. G. Phillips closed hisplant and locked out 20 named employees and thereafter failed andrefused to reopen his plant and reinstate said employees because oftheir union activities; (2) that on or about January 1, 1938, PhillipsGranite Company acquired the assets and obligations of H. G.Phillips, and has since carried on his business, and has acted in hisinterest, and as his successor; (3) that Phillips Granite Companyhas failed and refused to reopen its plant and reinstate said employeesbecause of their union activities; and (4) that on or about, and after,November 15, 1937, the respondents, by threats, intimidation, andother acts, interfered with, restrained, and coerced said employeesin the exercise of the rights guaranteed in Section 7 of the Act.OnApril 12, 1939, the respondents filed their answers denying, amongother things, that they had engaged in the alleged unfair laborpractices.By orders dated April 30, 1938, January 27, 1939, and April 8, 1939,the cases involving the five respondents were consolidated for thepurpose of hearing and for all other purposes.Pursuant to notice, a hearing was held in Columbia and Chester,South Carolina, from April 17 to 21 and April 24 to 26, 1939, inclu-sive, before Horace A. Ruckel, the Trial Examiner duly designatedby the Board. The Board and the respondents were represented bycounsel and participated in the hearing.The Granite Cutters ap- HEYWARD GRANITE COMPANY545peared by representative.Full opportunity to be heard, to examineand cross-examine witnesses and to introduce evidence bearing uponthe issues was afforded all parties.During the course of the hearing,the Trial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed these rulingsand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.At the opening and at the close of the hearing, the respondentsmoved to dismiss the proceeding.The Trial Examiner reserved rul-ing thereon.On July 22,1939, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon the parties.He denied themotions to dismiss and found that the respondents, with the excep-tion of The Winnsboro Granite Corporation, had engaged in andwere engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe Act, and recommended that Heyward, Rockton & Rion Railway,H. G. Phillips, and Phillips Granite Company, cease and desist fromtheir unfair labor practices and, affirmatively, that Heyward, Rockton& Rion Railway, and Phillips Granite Company offer reinstatementwith back pay to their locked-out employees.The Trial Examinerfound further that The Winnsboro Granite Corporation did not en-gage in unfair labor practices.The Trial Examiner made no recom-mendations concerning back pay or reinstatement with respect toH. G. Phillips.Exceptions to the Intermediate Report were filed by the respond-ents, the Granite Cutters, and the Quarry Workers on August 14,1939.The Granite Cutters and the Quarry Workers filed a jointbrief on September 14, 1939.Pursuant to notice, a hearing washeld before the Board on October 12, 1939, in Washington, D. C., forthe purpose of oral argument.The respondents, the Granite Cut-ters, and the Quarry Workers were represented by counsel and par-ticipated in the hearing.The respondents contend that the cases herein involved were con-solidated improperly.We find that consolidation was proper be-cause of the interrelationship of the events upon which the allega-tions of unfair labor practices by the respondents were predicated.We find, further, that the respondents were not prejudiced by suchconsolidation.Heyward and The Winnsboro Granite Corporation contend thatthe present proceeding is barred as to them because they filed withthe Board a document known as "Notice of Appeal and Statementof Exceptions" in another Board proceeding against them assertedlyinvolving identical charges and allegations.Inspection of the 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard docket as to this other proceeding reveals that following ahearing the Trial Examiner dismissed it without prejudice. Clearlynothing in this other proceeding precludes our making a deter-mination on the merits in the instant proceeding.The Board has considered the exceptions of the respondents andthe unions and the brief of the unions, and, save as the exceptionsare consistent with the findings, conclusions, and order set forthbelow, finds them to be without merit.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE RESPONDENTS AND THEIR BUSINESSThe Winnsboro Granite Corporation and Phillips Granite Com-pany, except in so far as either or both may be an agent, successor,or assign of one or more of the other respondents, are not employerswithin the meaning of Section 2 (2) of the Act of _ any employeesinvolved in this proceeding.We shall accordingly dismiss the com-plaint as to The Winnsboro Granite Corporation and PhillipsGranite Company, except in so far as any order in this proceedingmay apply against either or both as the agent, successor, or assignof one or more of the respondents subject to such order.2Rockton & Rion Railway, a common carrier by railroad, partici-pating in the transportation of freight from one State to another,is, except in so far as it may be an agent, successor, or assign ofanother of the respondents, subject to the Railway Labor Act 3 and,therefore, with such exception, is.not an employer within the mean-ing of Section 2 (2) of the Act.We shall accordingly dismiss thecomplaint as to Rockton & Rion Railway, except in so far as anyorder in this proceeding may apply against it as an agent, successor,or assign of one or more of the respondents subject to such order.Heyward Granite Company is a partnership engaged in the quar-rying and sale of granite at a place known as the Anderson Quarry,located about 10 miles south of Rion, South Carolina.During 1937Heyward sold approximately 175,000 cubic feet of granite. Itshipped 45.4 per cent of this material to States other than SouthCarolina.From June 1 to December 1, 1937, Heyward purchasedsupplies valued at $22,861, of which approximately one-third invalue represented purchases made outside the State of South Caro-2 Cf.National Labor Relations Board v. Hopwood RetinningCo., Inc.,98 F. (2d) 97(C. C. A. 2)enf'g. in partMatter of Hopwood Retinning Co., Inc. and Monarch RetinningCompany, Inc.andMetalPolishers,Buffers and Platers'InternationalUnion, LocalNo.8, and Teamsters Union, Local No. 584, 4N. L. R.B. 922.8 44 Stat.577, as amended,48 Stat.1185, 45 U. S. C. A.; Cf.UnitedStates v. UnionStockyarddTransit Co.of Chicago,226 U. S. 286;Bremner et al. v. MasonCity & C. L. R.Co., 48 F. (2d) 615;United States V. Illinois Terminal,168 F. 546. HEYWARD GRANITE COMPANY547lina.Heyward had approximately 75 production workers on itsNovember 17, 1937, pay roll.H. G. Phillips, doing business as Davis Granite Company, engagedin the finishing and sale of granite monuments and markers at ashed in Rion, South Carolina.H. G. Phillips, through Davis GraniteCompany, shipped finished products valued at a total of approxi-mately $35,230.01 during 1937.Approximately $7,814.61 in value ofthese finished products were shipped outside the State of SouthCarolina.About November 17, 1937, H. G. Phillips ceased doingbusiness as Davis Granite Company; the shed at Rion was closed;part of the machinery was stored therein; part of it was sold toan outside company; and the stock of granite and supplies wassold to Phillips Granite Company, a corporation organized and con-trolled by H. G. Phillips and owned by him and members of hiswife's family.H. THE ORGANIZATIONS INVOLVEDGraniteCuttersInternationalAssociationofAmerica andAmerican Federation of Labor, Quarry Workers Branch, Rion, SouthCarolina, herein jointly called the Union, are labor organizationsaffiliated with the American Federation of Labor. The Union admitsto membership employees of the respondents.III.THE UNFAIR LABOR PRACTICESA. The background as to HeywardE. E. Hammond, locomotive engineer on the Rockton & Rion Rail-way, testified that sometime in 1934 Daniel Heyward, partner inand general manager of Heyward, stated to him :... There will never be a union here. There never has been.[My father] would not allow it and [I] would not allow it.Daniel Heyward denied having made this statement.On the basisof the entire record we credit Hammond and find, accordingly, thatDanielHeyward, in substance, made the statement attributed tohim.William R. Ashford, a Heyward foreman, testified, and we find,that he had the following conversation in July or. August 1937with one Castle, superintendent of Heyward, with reference to anemployee who had absented himself from work without permission :"... We ain't working anybody who belongs to the union 4 at all.I am going to run him off if he comes back." Castle was not calledas a witness.4 This was not a labor organization involved in the present proceeding. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The union meetingPreliminary arrangements having been made on November 13,1937, and notice given by word of mouth, Leo B. Carter, Fred E.Hatchell, and R. S. Denny, organizers of the Union, conducted ameeting at a place known as Rutland's Store in Rion, South Caro-lina,r,on the evening of November 17, 1937.. Approximately 100employees signed applications for membership in the Union at thismeeting.Carter testified that immediately before the meeting beganE. Fowler, a Phillips Granite Company foreman, approached Carterinside the store and told him that some gentlemen wished to seehim outside; that there he met W. K. Setzer, a Heyward foreman,S.D. Banks, a Rockton & Rion Railway foreman, and Earl Isen-hower,6 an independent contractor who did work on various occa-sions for the respondents with employees furnished by them ; andthat they 'told him that... Mr. Heyward's father ... some 20 years before, when theunion came into that section, had closed the sheds down, and letthem rot, because the workers there joined the union, and if [theunion representatives] organized the workers that the same thingwould happen again ... it would be to the best of my interests andthe other two organizers ... not to attempt to organize the workersthere that night .. they would not be responsible for what wouldhappen if [we] did organize them ... [we] would probably behurt and if [we] did go ahead and organize them anyway, thatthe workers would be locked out by Mr. Heyward ...Although Banks and Isenhower denied that these threats were made,they admitted that a conversation took place, asserting that it waslimited to an inquiry by Fowler as to the Union's requirements withrespect to apprentices.Neither Fowler nor Setzer was called to testify.During the course of the meeting Carter called the assembled em-ployees' attention to the presence of these three foremen and Isen-hower and told them that the supervisory employees had threatenedhim for attempting to form a labor organization.None of the fourdenied at the meeting that they made the threats. In view of thecredible testimony of Carter, the failure of Setzer and Fowler totestify, the incredible explanation of Banks and Isenhower as to thesubject of the conversation, and the circumstances surrounding theconversation, we find that Fowler, Setzer, Banks, and Isenhower, insubstance, made the statements attributed to them by Carter.6 Approximately 60 persons,many of whom are employed by the various respondents,live in Rion.0Also referred to in the record as Isenhouser. HEYWARD GRANITE COMPANY549C. The Heyward shut-downOn November 17, shortly before the union meeting hereinabove de-scribed,DanielHeyward, Roy Shaw, a Heyward employee andsecretary of the Union, and C. E. Glover, Heyward bookkeeper,were riding in an automobile. Shaw testified that during this tripDaniel Heyward stated to Glover that Heyward would "shut downeverything" if the employees formed a union.Glover did not testify.At the hearing Daniel Heyward denied that he made this statementor that he knew of any union activity by the employees at this time.The Trial Examiner, who had an opportunity to observe the demeanorof the witnesses, did not credit these denials. In view of the credibletestimony of Shaw, the presence of supervisory employees at themeeting, and the other circumstances in the record, we find thatDaniel Heyward in substance made this statement attributed to him.On the next morning, November 18, 1937, a breakdown occurred inthe electric-power equipment at the quarry.Upon reporting for workthe Heyward employees were told of the disruption in the transmis-sion of electric power and were instructed to wait. Later that morningSuperintendent Castle sent the employees home pending further noticefrom him. The quarry closed down that day and did not reopen untilFebruary 1938.On November 22, 1937, Hammond met Daniel Heyward at theAnderson Quarry. According to Hammond's testimony he stated thathe intended to look for another job; and Heyward replied that "thatwas a good idea because" Heyward "did not know what the damnUnion was going to do."Although Daniel Heyward testified that he"never made any statements about the Union to anyone" he did notdeny specifically that he made this statement.We credit Hammondand find that Daniel Heyward in substance made the statementattributed to him.In a discussion concerning the Union with William R. Ashfordabout a month after November 18, 1937, Superintendent Castle statedthat he "was not going to join it because there wasn't going to be anyunion over there in that part of the country as long as the Heywardname was attached to it."SinceHeyward sells its products principally to dealers in thenortherly States, its production is seasonal and declines in the wintermonths when the ground cannot be easily broken for setting monu-ments.Heyward contends that, because of the start of the slackseason and because conditions were adverse, it contemplated closingthe Anderson Quarry about November 20, and that it discontinuedoperations on November 18 because of the breakdown in its electrical 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment which prevented the conduct of "channel bar" 7 drillingoperations in the quarry.While the evidence tends to support Heyward's contention thatbecause of adverse business conditions it would have been required toclose the Anderson Quarry some time in November 1937 or shortlythereafter,we are convinced that the shut-down on November 18,1937, was premature and not caused by the disruption of its electricpower..Daniel Heyward testified that Heyward had no orders or furtherwork on November 18.We cannot credit this testimony.Heyward'sorder books were not introduced in evidence.Moreover, Daniel Hey-ward's testimony that before the opening of business on the morningof November 18, he contemplated shutting down about November 20,indicates that Heyward had orders on November 18 or that certainwork preparatory to a seasonal shut-down remained to be done. Infact,Heyward's purchases of supplies during the first part of Novem-ber approximately equalled its total purchases for the entire precedingmonth, of October, thus indicating further that an immediate shut-down was not contemplated.Heyward urges that the failure in the electric-power system inducedit to shut down because it was unable to use its large air compressor,with which it normally operated the channel bars, without a supply ofhigh voltage electric power.8On prior occasions when a disruptionoccurred in the electric power, Heyward utilized a steam boiler forpower purposes in the operation of its channel bars.On November18, however, Heyward made no effort to use the steam boiler.Al-though Heyward urges that the steam boiler was in a defective condi-tion, rendering it unfit for use, the record does not support his con-tention.Heyward had used the steam boiler for power purposes aslate as May 1937 and Heyward made no effort on November 18 toascertain its condition. It was not until about a week after November18 that Heyward checked the steam boiler to determine its availabilityfor use.Moreover, Heyward did not request the electrician sent bythe South Carolina Gas and Electric Company to make power avail-able by emergency or other methods. Indeed, Heyward sent theemployees home before the electrician completed the tests necessaryto determine the source of the difficulty and the measures needed tocorrect it.Furthermore, a group of carpenters and helpers workingunder Foreman Setzer on i;he construction of a shed away from the"'Channel bar" drilling refers to the drilling operations necessary for the separationof huge blocks of rough granite from the mother stone as it is found in the natural state.8IHeyward does not claim that the failure of the power equipment restricted its supplyof electricity for the operation of its smaller air compressors,for lighting,or for otherpurposes not requiring high voltage electric power. IIEYWARD GRANITE COMPANY551Anderson Quarry did not require a supply of current.Yet Heywarddiscontinued their activities also on November 18.Finally, the An-derson Quarry resumed operations in February 1938, before the powercompany repaired the electrical equipment, and engaged in "cleaning-up" and other work, which likewise could have been done during theremainder of the month of November without the use of high voltageelectrical power.Thus Daniel Heyward announced his determination not to "allow"a union to organize his employees and Superintendent Castlethreatened to discharge an employee because of union membership.Moreover, shortly before the meeting whose purpose was the forma-tion of the Union, Daniel Heyward declared that Heyward wouldshut the quarry if the employees formed a union. Further, at thevery time in which the Union was holding its organizational meeting,Heyward, through Foreman Setzer, threatened to injure the unionorganizers and to lock out the employees if the Union proceeded withitsmembership campaign.The following day Heyward shut downthe quarry.Also, 4 days thereafter Daniel Heyward informed Ham-mond that it "was a good idea" for Hammond to look for another jobbecause he did not "know what the damn Union was going to do."Finally, the facts relating to the customary mode of operating theAnderson Quarry and the circumstances surrounding the suspensionof its operations set forth above indicate that Heyward was not moti-vated in shutting down the Anderson Quarry on November 18 solelyby the interruption of its supply of electric power or by an allegedlack of work. In view of these circumstances, it is clear, and wefind, that Heyward seized upon the afore-mentioned stoppage of itssupply of electrical current and the forthcoming seasonal shut-downas an occasion for locking out its employees on November 18 becausethey had just formed the Union.D. The H. G. Phillips shut-downH. G. Phillips started preparations for a shut-down on November18, 1937, when his employees were instructed by their supervisor to dis-continue their ordinary duties of cutting, polishing, and finishing, andto commence loading granite on railroad cars. Some of the H. G.Phillips employees were directed to "double up" in order to finishcertain monuments.The next day, W. W. Neal, H. G. Phillips' man-ager, asked Willie Chappell, H. G. Phillips' employee, whether he hadattended the November 17 union meeting and, when he replied in thenegative, Neal assured Chappell that if he "stayed with" Neal, Nealwould "be with" Chappell.On November 20, 1937, A. C. Morgan,H. G. Phillips' foreman, notified the employees of an indefinite lay-off and the Rion shed ceased operations.A portion of the monuments283029-41-vol. 18--30 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere delivered to customers in a semi-finished state.The remainderwas sent to Phillips Granite Company for completion.H. G. Phillips had lost about $5,000 in the conduct of his businessat the Rion shed during 1937, and intended to close the shed some timeinNovember 1937, or shortly thereafter because of lack of business.It was not, however, until about January 1, 1938, that he decided notto reopen the Rion shed again.SinceH. G. Phillips did not actually close the Rion shed untilafter November 20 and because of the unexplained absence of Nealat the hearing, we do not give credence to H. G. Phillips' testimonythat about noon on November 17 he directed Neal to suspend opera-tions at the Rion shed at the close of business on November 18.H. G.Phillips testified further that he had no knowledge of the union meet-ing prior to November 18, that at that time he was apprised of it by acompanion while away on a hunting trip, and that he did not returnto Rion until after the Rion shed had closed.Whether or not H. G.Phillips, himself, was aware of the proposed holding of the unionmeeting or whether he was apprised of the meeting immediately there-after, appears to be of no consequence. It is undenied that Neal, whowas in complete charge of this respondent's business, at least in theabsence of H. G. Phillips, was fully aware of the meeting and therespondent is chargeable with his knowledge.Phillips Granite Company, controlled by H. G. Phillips, also hada finishing shed about 500 yards from the Anderson Quarry. Thisshed closed at the same time that Heyward did and for the sameasserted reason.We have found, however, that the Heyward shut-down was not due to lack of business or available work, but that Hey-ward used the interruption in its electrical power supply on November18 as a pretext to discontinue operations that day when it learned ofthe employees' union activity.It appears further that November18 was not a regular pay day for Phillips Granite Company and thatits foreman, one Threadgill, in explaining on November 18 why theplant was being closed during a period intervening between regularpay days, stated to H. L. Lee, a Phillips Granite Company employee :"Heyward and Phillips had thrown a damn fit that morning so theyjust decided to pay off and shut down."11As we have noted above, Heyward shut down its quarry on. Novem-ber 18, 1937, to discourage its employees from engaging in unionactivities.At the same time and place, Phillips Granite Companyshut down its shed under circumstances disclosed by the present record0Our decision and order in the present proceeding are based solely on the present record.Itmay be noted,however, In passing,that we found the shut-down of Phillips GraniteCompany to be a discriminatory Lock-out inMatter of Phillips Granite CompanyandGranite Cutters'International Association of America and The Quarry Workers' Inter-national Union of North America, affiliated with The.American Federation of Labor,11N. 1. R. B, 010. HEYWARD GRANITE COMPANY553to be suspicious.We have noted also that H. G. Phillips was thecommon controller of Phillips Granite Company and of Davis GraniteCompany and that Fowler, a Phillips Granite Company foreman, onNovember 17, 1937, threatened the union organizers with bodily harmif the Union continued with its organizational plans and threatenedthat the sheds would be closed if the Union organized the employees.H. G. Phillips began to shut down the shed at Rion on the day fol-lowing the union meeting and the making of these threats, and onthe same day that Heyward and Phillips Granite Company discon-tinued operations.Although the record indicates that H. G. Phillipswas losing money in the conduct of the Rion enterprise and wouldhave discontinued operations some time in November 1937 or shortlythereafter in the normal course of events, we are convinced that H. G.Phillips altered the customary mode of operations at the Rion shed tohasten completion of work on hand and sent a portion of the unfinishedmonuments elsewhere to enable him to synchronize the shut-down ofthe Rion shed with the union organization of his employees.We con-clude therefore that the shut-down of the Rion shedwas adiscrimina-tory lock-out.We find that the respondents, Heyward Granite Company and H. G.Phillips, by locking out the employees named in Appendix "A" andAppendix "B," respectively, on or about November 18, 1937, discrimi-nated in regard to their hire and tenure of employment, thereby dis-couraging membership in the Union, and interfering with, restraining,and coercing the employees in the exercise of the rights guaranteed inSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents, Heyward and H. G. Phillips, setforth in Section III, above, occurring in connection with the opera-tions of the respondents described in Section I above, have a close,intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and have led and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondents, Heyward and. H. G. Phillips,have engaged in unfair labor practices we will order that they ceaseand desist therefrom and that they take certain affirmative actionwhich will effectuate the policies of the Act.We have found that Heyward, by closing its quarry on November1.8,1937, unlawfully discriminated in regard to the hire and tenureof employment of the employees on its pay roll on November 17, 554DECISIONSOF NATIONALLABOR RELATIONS BOARD1937.10Heyward reopened its quarry on or about February 16,1938.Pursuant to our usual practice, these employees would beentitled to be made whole for any loss of pay they may have suf-fered by reason of Heyward's discrimination against them.From therecord it appears that Heyward would have closed its quarry forbusiness reasons shortly after November 18 and we have no means ofascertaining the interval between the day of the unlawful shut-downand the day the shut-down would lawfully have occurred.Becauseof this and other circumstances in this record, and because of ourorder inMatter of Phillips Granite Company,"we find that ef-fectuation of the policies of the Act does not require a back-payorder for this period in this case.About 2 days before Heyward reopened its plant, Heyward, in aletter addressed to the Union proposed to reinstate applicants forwork in the number required for the operation of its quarry.12 Inview of this offer we shall not enter any back-pay order againstHeyward for a period beginning with its resumption of operations.A number of employees returned to work pursuant to Heyward'sletter.Accordingly, no further order of reinstatement is requiredwith respect to these employees.The other employees did not returntowork or otherwise act on Heyward's offer. Since Heyward en-gaged in the unlawful shut-down and its letter did not offer reinstate-rnent to all the employees thus discriminated against but only tothose employees for whom work was available, we find that thepurposes of the Act will be effectuated best by requiring Heyward toplace all employees who were locked out and who have not beenreinstated on a preferential list, following a system of seniority orprocedure to such extent as has heretofore been applied in the conductof its business, to be offered employment in their former or sub-stantially equivalent positions as such employment becomes availableand before other persons are hired for such work. 13If Heyward should hereafter fail or refuse to reinstate one or moreof these employees, in accordance with the principles set forth above,10 The record indicates that Clarence Dorsey, Harold Richardson, Hezekia Roof, andJosh Cook, who testified at the hearing,were employed on November 17, 1937, in theHeyward Quarry by Sam Cook,an independent contractor.We find that they were notemployees of Heyward.11 See footnote 9,supra.13Roosevelt Chappell, a Heyward employee, testified that some time in the spring of1938 he found Superintendent Castle recruiting help among a group of men standing onthe street in the town of Winnsboro;that, as he was passing the group,Castle calledhim and inquired whether Chappell belonged to the Union ; and, that when he answeredthat he did and that he desired work, Castle stated:"We can't hire you if you belong tothe Union."At another point in his testimony,however, Chappell stated that he in-formed Castle that he (Chappell)did not desire to return to work. In view of theconfused state of this testimony we do not credit it.18 Cf.Matter of Western Felt Works,a CorporationandTextileWorkers OrganizingCommittee,Western Felt Local,10 N. L. R. B. 407;Matter of Williams Coal CompanyandUnited Mine Workers of America, District No.23,and companioncases, 11 N. L. R. B. 579.1 HEYWARD GRANITE COMPANY555each such employee will be entitled to the back pay which he wouldnormally have earned from the time of such failure or refusal to thedateHeyward offers him reinstatement, less his net earnings 14during such period.We have found also that H. G. Phillips, by closing the Rion shedon or about November 18, 1937, unlawfully discriminated in regardto the hire and tenure of employment of the employees named inAppendix "B."Pursuant to our usual practice the named employeeswould be entitled to be made whole for any loss of pay they mayhave suffered by reason of H. G. Phillips' discrimination againstthem.From the record it appears, however, that H. G. Phillipswould have closed the Rion shed shortly after about November 18,1937, and we have no means of ascertaining the interval between theday of the unlawful shut-down and the day the shut-down wouldlawfully have occurred.Because of this and other circumstances inthis record, and because of our order inMatter of Phillips GraniteCompany,15we find that effectuation of the policies of the Act doesnot require the back-pay order for this period in this case.Also,pursuant to our usual practice the named employees would be en-titled to reinstatement.H. G. Phillips, however, has permanentlyceased doing business as Davis Granite Company at the Rion shed.Moreover, the Rion shed had not reopened by the close of the presenthearing.We will, therefore, not require reinstatement of the em-ployees named in Appendix "B" unless the respondent, H. G. Phil-lips, has since reentered, or shall in the future reenter, the businessof finishing and selling granite monuments or markers, or any similarbusiness in which the employees are qualified to work.We shallrequire the respondent, in the event the respondent has reenteredsuch business, to reinstate the employees named in Appendix "B" totheir former or substantially equivalent positions without prejudiceto their seniority and other rights and privileges with back pay toeach of them, less his net earnings,16 from the time the respondentreentered such business to the time of the offer of reinstatement; or,14By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local2590, 8 N. L. R. B. 440.Moniesreceived for work performed upon Federal, State,county, municipal,or other work-reliefprojects are not considered as earnings,but as provided below in the Order, shall bededucted from the sum due the employee,and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal,State, county,municipal,or other govern-ment or governments which supplied the funds for said work-relief projects.RepublicSteel Corporation,et at.v.National Labor RelationsBoard,107F. (2d) 472(C. C. A. 3)enf'g.as mod.,Matter of Republic Steel CorporationandSteelWorkers Organizing Com-mittee, 9N. L. R. B. 219.15 See footnote 9,supra.16 See footnote 14,supra. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDin the event that the respondent shall in the future reenter such busi-ness,to offer at that time reinstatement to the employees named inAppendix "B" to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privileges,and back pay to each of them,lesshis net earnings,17 from the timethe respondent reenters such business to the time of the offer ofreinstatement.The record contains no evidence to support the allegation thatHeyward threatened to, or did, send its orders to other plants todiscourage its employees from forming a labor organization or en-gaging in other union activities.We shall, accordingly, dismissthis allegation.Since the evidence does not support the complaint in so far as italleges that Phillips Granite Company engaged in unfair laborpractices, we shall dismiss the complaint in this respect.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.GraniteCutters InternationalAssociation ofAmerica andAmerican Federation of Labor, Quarry Workers Branch, Rion, SouthCarolina, are labor organizations, within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure- of employ-ment of the employees on its pay roll on November 17, 1937, therespondent,Heyward, has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.3.By discriminating in regard to the hire and tenure of employanent of his employees named in Appendix "B," the respondent,H. G. Phillips, has engaged in unfair labor practices, within themeaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent,Heyward, has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (1) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent,H. G. Phillips, has engaged in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.17 See footnote 14,supra. HEYWARD GRANITE COMPANY5577.The respondent, Heyward, has not engaged in unfair laborpractices by threatening to send, or sending, its orders to otherplants, to discourage union activities of its employees.8.The respondent, Phillips Granite Company, has not engaged in.unfair labor practices by failing or refusing to reopen its plant andreinstate the employees named in Appendix "B."ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that therespondent, M. T. Heyward, M. B. Heyward, John T. Heyward, andDaniel Heyward, doing business as Heyward Granite Company, itsagents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Granite Cutters InternationalAssociation of America and American Federation of Labor, QuarryWorkers Branch, Rion, South Carolina, or any other labororganiza-tion of its employees, by discharging, laying off,or refusing to re-instate any of its employees, or in any other manner discriminatingagainst its employees in regard to their hire and tenure ofemployment ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Place the employees named in Appendix "A":18 upon a prefer-ential list in the manner set forth in the section entitled "Theremedy" and in said manner offer them employment as it becomesavailable, without prejudice to their seniority and other rights andprivileges ;(b)Make whole the employees named in Appendix "A" for anyloss they may suffer in the event the respondent failsor refuses toreinstate them as required by paragraph 2 (a) above, by paymentto each of them of a sum of money equal to that which he wouldnormally have earned as wages during the period from the date ofisAppendix"A" includes the employees of Heyward on November 17, 1937,minus theemployees on its pay roll of March 22,1939, the last pay-roll day prior to the time ofthe hearing.If Appendix"A" includes the names of persons who were reinstated priortoMarch 22,1939, and who are not on the pay roll on that date because they quit orwere laid off or discharged for cause,our Order should not be construed to require therespondent to reinstate or pay them back pay. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch failure or refusal to the date of reinstatement, less his netearnings,", if any, during such period; deducting, however, from theamount otherwise due to each of the said employees, monies receivedby said employees during the said period for work performed uponFederal, State, county, municipal, or other work-relief projects, andpay over the amount so deducted to the appropriate fiscal agency ofthe Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(c) Immediately post notices in conspicuous places throughout itsquarry and maintain such notices for a period of at least sixty (60)consecutive days, stating: (1) that the respondent will cease anddesist in the manner set forth in paragraphs 1 (a) and (b) of thisOrder; (2) that it will take the affirmative action set forth in para-graphs 2 (a) and (b) of this Order; and, (3) that the respondent'semployees are free to become or remain members of the QuarryWorkers or the Granite Cutters and that the respondent will notdiscriminate against any employee because of membership or activityin said organizations;(d) Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.Upon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, H. G. Phillips, his agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Granite Cutters InternationalAssociation of America and American Federation of Labor, QuarryWorkers Branch, Rion, South Carolina, or any other labor organiza-tion of his employees, by discharging, laying off, or refusing to rein-state any of his employees, or in any other manner discriminatingagainst his employees in regard to the hire and tenure of theiremployment ;(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a) In the event the respondent, or his agents, successors, or assignshas reentered the business of finishing and selling granite monu-1° See footnote 14,supra. HEYWARD GRANITE COMPANY559meats or markersor any substantiallysimilar businessin which theemployees namedinAppendix "B" are qualified to work, offerimmediate reinstatementto them to theirformer or substantiallyequivalent positionswithout prejudice to their seniorityand otherrights and privileges in the mannerset forthin the section entitled"The remedy"above, and in suchevent,make whole theemployeesnamed inAppendix "B" for anyloss of pay they may havesufferedby reason of the respondent's failure or refusal to reinstate themon the date of reentering businessby paymentto each of them ofa sum of moneywhich he wouldhave earnedas wages from thatdate to the time of theoffer of reinstatement,less his net earnings,20if any, during such period ; deducting, however, fromthe amountotherwise due to eachof the said employees,monies received by saidemployees during thesaid period for work performeduponFederal,State, county, municipal, or other work-relief projects,and pay overthe amount so deducted to the appropriatefiscalagency of the Fed-eral, State, county, municipal,or other government or governmentswhich suppliedthe fundsfor said work-relief projects;(b) In the event the respondent or his agents,successors, or assignsshall in the future reenter the business of finishing and selling granitemonuments or markers or any similar businessin whichthe employeesnamed inAppendix "B" are qualifiedtowork, offer at that timereinstatementto them to theirformer or substantially equivalentpositionswithout prejudiceto their seniorityand otherrights andprivileges,and in such event, makewhole theemployees named inAppendix "B" for any loss ofpay they maysuffer by reason of therespondent's failure or refusal to reinstatethem on thedate of re-entering businessby payment to each ofthem a sum ofmoney whichhe would haveearned as wagesfrom that dateto the time of offerof reinstatement,less his net earnings'20 if any, during such period ;deducting,however,from the amount otherwisedue to each of thesaid employees,monies received by said employeesduring the saidperiodfor workperformed upon Federal,State, county,municipal,or other work-relief projects,and pay over the amount so deductedto the appropriatefiscal agency of the Federal,State, county,munici-pal, or other governmentor governmentswhichsuppliedthe fundsfor said work-relief projects ;(c) In the event the respondent,or his agents,successors, or as-signs has reentered his former business or a substantially similarbusiness, immediatelypost notices in conspicuousplaces throughouthis plants, sheds, buildings, and otherplaces ofemployment, andmaintainsuch noticesfor a period of at least sixty (60) consecutivedays, stating: (1) that therespondent will cease and desist in theZ0 See footnote 14,supra. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner set forth in paragraphs 1 (a) and (b) of this Order; (2)that he will take the affirmative action set forth in paragraphs 2 (a)and (b) of this Order; and, (3) that the respondent's employees arefree to become or remain members of the Quarry Workers or GraniteCutters and that the respondent will not discriminate against anyemployee because of membership or activity in said organizations;or, in the event the respondent, or his agents, successors, or assignsshall in the future reenter his formerbusinessor a substantiallysimilar business, at that time immediately post such notices and keepthem posted for the same period;(d)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaints as to The WinnsboroGranite Corporation, Rockton & Rion Railway, and Phillips GraniteCompany, except in so far as they or either of them may be an agent,successor, or assign of Heyward or H. G. Phillips, be, and theyhereby are, dismissed.AND IT IS FURTHER ORDERED that the allegation of the complaintthatHeyward engaged in unfair labor practices by threatening tosend, or sending, its orders to other plants to discourage its em-ployees from engaging in union activities and the allegation of thecomplaint that Phillips Granite Company engaged in unfair laborpractices by failing to reopen its plant and reinstate the employeesnamed in the complaint, be, and they hereby are, dismissed.APPENDIX "A"Ashford, W. R.Ashford,WashAlexander, GloverAlexander, LazarusBarrow, H. C.Bates,WillieBroom, LazelleBrown, AlbertBrown, JimBurrell, JamesButler, ClaudeByrd, J. B.Byrd, LindsayByrd, TomCarter, JamesCastles, RufusChappell, RooseveltColeman, EddieCook, JohnCook, LonnieCraig, JohnDavis, EdgarDavis, HosieDavis, SamEvans, JerryGadson, HemptonGood, HoraceGooden, LonnieGooden,WadeHarris, BenHarris, RobertHenderson, AlexHenderson, JohnHerndon, Mooky HEYWARD GRANITE COMPANYJackson, RooseveltJohnson, BullyJohnson, LonnieJohnson, RobertMartin, RiceMcCants, WillMcKinstry, FrankMcKinstry, HardyMcKinstry, JamesMcKinstry, JeffMobley, DanOwens, JamesPadgett, QuayPearson, Jim "Q"Barber, R. L.Beckham, HarryBoyd, MoseBrannock, O. L.Broom, LewisBundrick, C. H.Bundrick, J. E.Bundrick, WillChappell,WillieCopeland, ArnettPearson, Jim "S"Pearson, SilasPearson, TaftSeibles,WalterShaw, RoySimmons, AlbertSmall, BleaseSwygert, J. S.Thompson, AllenThompson, GeorgeThompson, FredThompson, JoeWoodward, DaveYarboro, WadeAPPENDIX "B"Copeland, B. T.Dixon, E. L.Donaldson, R. H.Humphries, H. N.Reed, ClaibornReed, J. E.Richardson, EdgarShaw, JamesThompson, WesleyWrenn, J. E.561MR.WILLIAM M. LETSERSON took no part in the consideration ofthe above Decision and Order.